DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims in this continuation of application 14/850,648 (now US Patent 10497476) are allowable for the same reasons as those set forth in the parent case.  While the claims are extremely similar to those of the parent application, they are sufficiently different in language that they do not warrant a statutory double patenting rejection (and a terminal disclaimer is already on the record). 
The claims are statutory.  The claims integrate a practical application of providing an accurate assessment of the anatomic size and morphology of heart valves.  See ¶12-13 and 17 of applicant's specification.
The claims are novel and non-obvious over the prior art of record.  The independent claims require (e.g. claim 1):
generating by said processor a geometric model of the one or more coronary blood vessels, based at least partially on the imaging data, the geometric model having modeling parameters;
applying boundary conditions by said processor, corresponding to desired flow, to a portion of the geometric model that contains the one or more coronary blood vessels, wherein applying the boundary conditions comprises selecting boundary conditions based at least partially on patient-specific measurements;

adjusting at least one of the modeling parameters of the geometric model by said processor based on the comparing of the first set of computerized flow parameters with the at least one measured flow parameter.
The most pertinent prior art is the Taylor reference (US 20140148693 A1, cited by applicant on the 22 page IDS dated 1/26/2021), which discusses blood flow modeling but not the parameter adjustment and topology analysis methodology highlighted above.  Edic (US 20130226003 A1) discusses fraction flow reserve estimation, but again does not teach the highlighted features above.
These features, in the claimed context of the invention, render the claims novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147